  Case 2:18-cv-16331-JLL-JAD Document 1 Filed 11/20/18 Page 1 of 10 PageID: 1



SCHNADER HARRISON SEGAL &                          Of Counsel:
LEWIS, LLP
Lisa J. Rodriguez                                  Daniel Yonan (dyonan@sternekessler.com)
Woodland Falls Corporate Park                      Michael E. Joffre (mjoffre@sternekessler.com)
220 Lake Drive East, Suite 200                     Nirav N. Desai (ndesai@sternekessler.com)
Cherry Hill, New Jersey 08002-1165                 Jonathan Tuminaro (jtuminar@sternekessler.com)
Phone: (856) 482-5222                              STERNE KESSLER GOLDSTEIN & FOX,
Fax: (856) 482-2578                                P.L.L.C.
ljrodriguez@schnader.com                           1100 New York Ave., NW, Suite 600
                                                   Washington, D.C. 20005
                                                   Tel.: 202.371.2600
                                                   Fax: 202.371.2540

                                                   Attorneys for Plaintiff
                                                   JUUL LABS, INC.




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


 Juul Labs, Inc.,

                  Plaintiff,

             v.                                      Civil Action No. ____________________

 Sarvasva LLC d/b/a One Stop Food Mart,              COMPLAINT FOR PATENT
                                                     INFRINGEMENT AND
                  Defendant.                         DEMAND FOR JURY TRIAL




        Plaintiff Juul Labs, Inc. (“Juul” or “Plaintiff”) files this Complaint against Sarvasva LLC

 d/b/a One Stop Food Mart (“Sarvasva” or “Defendant”) and alleges as follows:

                                    NATURE OF THIS ACTION

        1.        This is a civil action arising out of Defendant’s patent infringement in violation of

 the Patent Laws of the United States, 35 U.S.C. §§ 271 and 281-285.
 Case 2:18-cv-16331-JLL-JAD Document 1 Filed 11/20/18 Page 2 of 10 PageID: 2



                                            PARTIES

       2.       Juul is a privately-held corporation organized and existing under the laws of

Delaware, having a principal place of business at 560 20th Street, San Francisco, CA 94107.

       3.       Upon information and belief, Sarvasva is a limited liability company organized

and existing under the laws of New Jersey, having a principal place of business at 32 Church

Road, Maple Shade, NJ 08052.

                                 JURISDICTION AND VENUE

       4.       This Court has subject-matter jurisdiction over Juul’s patent-infringement claims

under 28 U.S.C. §§ 1331 and 1338(a).

       5.       This Court has personal jurisdiction over Sarvasva because, upon information and

belief, Sarvasva is a New Jersey limited liability company that maintains a principle place of

business in this District. Upon further information and belief, Sarvasva has distributed the

accused 5 Star Universal Pod cartridges within this District, and made those products available

for sale through established distribution chains such as convenience stores in New Jersey such as

One Stop Food Mart, and Juul’s cause of action for patent infringement arises out of these

activities. See Exhibit 1 [web print out of NJ Incorporation for Sarvasva]; Exhibit 2 [November

receipt for sale at One Stop Food Mart].

       6.       Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b) because

Sarvasva is a corporate resident of this District, maintains a principal place of business in this

District, and has committed acts of infringement in this District. See id.

                COUNT I: INFRINGEMENT OF U.S. PATENT NO. 10,058,129

       7.       Juul re-alleges and incorporates by reference Paragraphs 1-6 above, as if fully set

forth herein.




                                                 2
                                                                               PHDATA 6657238v1
 Case 2:18-cv-16331-JLL-JAD Document 1 Filed 11/20/18 Page 3 of 10 PageID: 3



       8.      On August 28, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,058,129, entitled “Vaporization device systems

and methods,” to inventors James Monsees, Adam Bowen, Steven Christensen, Joshua

Morenstein, and Christopher Nicholas HibmaCronan. The ’129 patent issued from U.S.

Application No. 15/379,898, filed December 15, 2016. There are no fees currently due with

respect to the ’129 patent.

       9.      The ’129 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’129 patent and possesses the exclusive right of recovery for past,

present, and future infringement. Each and every claim of the ’129 patent is valid and

enforceable. A true and correct copy of the ’129 patent is attached as Exhibit 3

       10.     Juul virtually marks its products with the appropriate patent numbers, including

the ’129 patent.

       11.     On information and belief, Sarvasva manufactures, uses, imports, distributes,

offers to sell, and/or sells in the United States the 5 Star Universal Pod cartridges that infringe

the ’129 patent under 35 U.S.C. § 271(a). For example, the 5 Star Universal Pod cartridges

infringe claims 1-3, 5-8, 12, 13, 16-20, and 22 of the ’129 patent at least because these pods

include each and every limitation of these claims either literally or under the doctrine of

equivalents. An exemplary claim chart for the 5 Star Universal Pod cartridges is attached as

Exhibit 4.

       12.     By its actions, Sarvasva’s infringement of the ’129 patent has irreparably harmed

Juul. Unless Sarvasva’s infringing acts are enjoined by this Court, Juul will continue to suffer

additional irreparable injury. Juul has no adequate remedy at law.




                                                 3
                                                                               PHDATA 6657238v1
 Case 2:18-cv-16331-JLL-JAD Document 1 Filed 11/20/18 Page 4 of 10 PageID: 4



        13.     By its actions, Sarvasva’s infringement of the ’129 patent has damaged, and

continues to damage, Juul in an amount yet to be determined, of at least a reasonable royalty

and/or lost profits that Juul would have made but for Sarvasva’s infringing acts.

              COUNT II: INFRINGEMENT OF U.S. PATENT NO. 10,104,915

        14.     Juul re-alleges and incorporates by reference Paragraphs 1-13 above, as if fully

set forth herein.

        15.     On October 23, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,104,915, entitled “Securely attaching cartridges

for vaporizer devices,” to inventors Adam Bowen, Steven Christensen, James Monsees, Joshua

Morenstein, and Christopher Nicholas HibmaCronan. The ’915 patent issued from U.S.

Application No. 15/815,666, filed November 16, 2017. There are no fees currently due with

respect to the ’915 patent.

        16.     The ’915 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’915 patent and possesses the exclusive right of recovery for past,

present, and future infringement. Each and every claim of the ’915 patent is valid and

enforceable. A true and correct copy of the ’915 patent is attached as Exhibit 5.

        17.     Juul virtually marks its products with the appropriate patent numbers, including

the ’915 patent.

        18.     On information and belief, Sarvasva manufactures, uses, imports, distributes,

offers to sell, and/or sells in the United States the 5 Star Universal Pod cartridges that infringe

the ’915 patent under 35 U.S.C. § 271(a). Specifically, the 5 Star Universal Pod cartridges

infringe claims 10, 15, 17, and 29-32 of the ’915 patent at least because these pods include each

and every limitation of these claims either literally or under the doctrine of equivalents. An

exemplary claim chart for the 5 Star Universal Pod cartridges is attached as Exhibit 6.


                                                  4
                                                                                PHDATA 6657238v1
 Case 2:18-cv-16331-JLL-JAD Document 1 Filed 11/20/18 Page 5 of 10 PageID: 5



          19.    By its actions, Sarvasva’s infringement of the ’915 patent has irreparably harmed

Juul. Unless Sarvasva’s infringing acts are enjoined by this Court, Juul will continue to suffer

additional irreparable injury. Juul has no adequate remedy at law.

          20.    By its actions, Sarvasva’s infringement of the ’915 patent has damaged, and

continues to damage, Juul in an amount yet to be determined, of at least a reasonable royalty

and/or lost profits that Juul would have made but for Sarvasva’s infringing acts.

                COUNT III: INFRINGEMENT OF U.S. PATENT NO. 10,111,470

          21.    Juul re-alleges and incorporates by reference Paragraphs 1-20 above, as if fully

set forth herein.

          22.    On October 30, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,111,470, entitled “Vaporizer apparatus,” to

inventors James Monsees, Adam Bowen, Steven Christensen, Joshua Morenstein, and

Christopher Nicholas HibmaCronan. The ’470 patent issued from U.S. Application No.

15/833,873, filed December 6, 2017. There are no fees currently due with respect to the ’470

patent.

          23.    The ’470 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’470 patent and possesses the exclusive right of recovery for past,

present, and future infringement.       Each and every claim of the ’470 patent is valid and

enforceable. A true and correct copy of the ’470 patent is attached as Exhibit 7.

          24.    Juul virtually marks its products with the appropriate patent numbers, including

the ’470 patent.

          25.    On information and belief, Sarvasva manufactures, uses, imports, distributes,

offers to sell, and/or sells in the United States the 5 Star Universal Pod cartridges that infringe




                                                   5
                                                                                 PHDATA 6657238v1
 Case 2:18-cv-16331-JLL-JAD Document 1 Filed 11/20/18 Page 6 of 10 PageID: 6



the ’470 patent under 35 U.S.C. § 271(a). Specifically, the 5 Star Universal Pod cartridges

infringe claims 1-4, 7, 8, 10, and 11 of the ’470 patent at least because these pods include each

and every limitation of these claims either literally or under the doctrine of equivalents. An

exemplary claim chart for the 5 Star Universal Pod cartridges is attached as Exhibit 8.

        26.     By its actions, Sarvasva’s infringement of the ’470 patent has irreparably harmed

Juul. Unless Sarvasva’s infringing acts are enjoined by this Court, Juul will continue to suffer

additional irreparable injury. Juul has no adequate remedy at law.

        27.     By its actions, Sarvasva’s infringement of the ’470 patent has damaged, and

continues to damage, Juul in an amount yet to be determined, of at least a reasonable royalty

and/or lost profits that Juul would have made but for Sarvasva’s infringing acts.

              COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 10,117,465

        28.     Juul re-alleges and incorporates by reference Paragraphs 1-27 above, as if fully

set forth herein.

        29.     On November 6, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,117,465, entitled “Vaporization device systems

and methods,” to inventors James Monsees, Adam Bowen, Steven Christensen, Joshua

Morenstein, and Christopher Nicholas HibmaCronan. The ’465 patent issued from U.S.

Application No. 15/813,096, filed November 14, 2017. There are no fees currently due with

respect to the ’465 patent.

        30.     The ’465 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’465 patent and possesses the exclusive right of recovery for past,

present, and future infringement.      Each and every claim of the ’465 patent is valid and

enforceable. A true and correct copy of the ’465 patent is attached as Exhibit 9.




                                                  6
                                                                                PHDATA 6657238v1
 Case 2:18-cv-16331-JLL-JAD Document 1 Filed 11/20/18 Page 7 of 10 PageID: 7



        31.     Juul virtually marks its products with the appropriate patent numbers, including

the ’465 patent.

        32.     On information and belief, Sarvasva manufactures, uses, imports, distributes,

offers to sell, and/or sells in the United States the 5 Star Universal Pod cartridges that infringe

the ’465 patent under 35 U.S.C. § 271(a). Specifically, the 5 Star Universal Pod cartridges

infringe claims 1-7 and 9-20 of the ’465 patent at least because these pods include each and

every limitation of these claims either literally or under the doctrine of equivalents.           An

exemplary claim chart for the 5 Star Universal Pod cartridges is attached as Exhibit 10.

        33.     By its actions, Sarvasva’s infringement of the ’465 patent has irreparably harmed

Juul. Unless Sarvasva’s infringing acts are enjoined by this Court, Juul will continue to suffer

additional irreparable injury. Juul has no adequate remedy at law.

        34.     By its actions, Sarvasva’s infringement of the ’465 patent has damaged, and

continues to damage, Juul in an amount yet to be determined, of at least a reasonable royalty

and/or lost profits that Juul would have made but for Sarvasva’s infringing acts.

               COUNT V: INFRINGEMENT OF U.S. PATENT NO. 10,117,466

        35.     Juul re-alleges and incorporates by reference Paragraphs 1-34 above, as if fully

set forth herein.

        36.     On November 6, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,117,466, entitled “Vaporization device systems

and methods,” to inventors James Monsees, Adam Bowen, Nicholas Jay Hatton, Steven

Christensen, Joshua Morenstein, and Christopher Nicholas HibmaCronan.               The ’466 patent

issued from U.S. Application No. 15/815,645, filed November 16, 2017. There are no fees

currently due with respect to the ’466 patent.




                                                 7
                                                                               PHDATA 6657238v1
 Case 2:18-cv-16331-JLL-JAD Document 1 Filed 11/20/18 Page 8 of 10 PageID: 8



       37.     The ’466 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’466 patent and possesses the exclusive right of recovery for past,

present, and future infringement.     Each and every claim of the ’466 patent is valid and

enforceable. A true and correct copy of the ’466 patent is attached as Exhibit 11.

       38.     Juul virtually marks its products with the appropriate patent numbers, including

the ’466 patent.

       39.     On information and belief, Sarvasva manufactures, uses, imports, distributes,

offers to sell, and/or sells in the United States the 5 Star Universal Pod cartridges that infringe

the ’466 patent under 35 U.S.C. § 271(a). Specifically, the 5 Star Universal Pod cartridges

infringe claims 1, 4-8, 10, 12, 14, and 16-23 of the ’466 patent at least because these pods

include each and every limitation of these claims either literally or under the doctrine of

equivalents. An exemplary claim chart for the 5 Star Universal Pod cartridges is attached as

Exhibit 12.

       40.     By its actions, Sarvasva’s infringement of the ’466 patent has irreparably harmed

Juul. Unless Sarvasva’s infringing acts are enjoined by this Court, Juul will continue to suffer

additional irreparable injury. Juul has no adequate remedy at law.

       41.     By its actions, Sarvasva’s infringement of the ’466 patent has damaged, and

continues to damage, Juul in an amount yet to be determined, of at least a reasonable royalty

and/or lost profits that Juul would have made but for Sarvasva’s infringing acts.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests judgment against Sarvasva as follows:

       A.      That Sarvasva and all of its subsidiaries, affiliates, officers, agents, servants,

employees, attorneys, and its heirs, successors and assigns, and all persons acting in concert or

participation with Sarvasva and each of them, be immediately enjoined and restrained,


                                                 8
                                                                               PHDATA 6657238v1
 Case 2:18-cv-16331-JLL-JAD Document 1 Filed 11/20/18 Page 9 of 10 PageID: 9



preliminarily and permanently, without bond, from manufacturing, distributing, selling or

offering to sell in the United States or importing into the United States products infringing the

claims of the patents-at-issue; and deliver to Plaintiff all products that infringe the patents-at-

issue;

         B.    A judgment by the Court that Sarvasva has infringed U.S. Patent Nos.

10,058,129; 10,104,915; 10,111,470; 10,117,465; and 10,117,466;

         C.    An award of damages for infringement of U.S. Patent Nos. 10,058,129;

10,104,915; 10,111,470; 10,117,465; and 10,117,466 together with prejudgment interest and

costs, said damages to be trebled by reason of the intentional and willful nature of Sarvasva’s

infringement, as provided by 35 U.S.C. § 284;

         D.    A determination that this case is “exceptional” under 35 U.S.C. § 285, and an

award of Plaintiff’s reasonable attorneys’ fees;

         E.    That any monetary award includes pre- and post-judgment interest at the highest

rate allowed by law;

         F.    For costs of suit; and

         G.    For such other or further relief as the Court deems just and proper.




                                                   9
                                                                               PHDATA 6657238v1
Case 2:18-cv-16331-JLL-JAD Document 1 Filed 11/20/18 Page 10 of 10 PageID: 10



                                   DEMAND FOR JURY TRIAL

        Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff respectfully demands a

trial by jury of any issues triable of right by a jury.



Dated: November 20, 2018                   By:    /s/ Lisa J. Rodriguez
                                                 Lisa J. Rodriguez
                                                 SCHNADER HARRISON SEGAL & LEWIS LLP
                                                 Woodland Falls Corporate Park
                                                 220 Lake Drive East Suite 200
                                                 Cherry Hill, NJ 08002
                                                 (856) 482-5741
                                                 lrodriguez@schnader.com

                                                  Attorneys for Plaintiff Juul Labs, Inc.


                                                 Of Counsel:

                                                 Daniel E. Yonan (trial counsel)
                                                 Michael E. Joffre
                                                 Nirav N. Desai
                                                 Jonathan Tuminaro
                                                 STERNE, KESSLER, GOLDSTEIN & FOX PLLC
                                                 1100 New York Avenue, NW
                                                 Washington, DC 20005
                                                 (202) 371-2600
                                                 (202) 371-2540 (fax)
                                                 dyonan@sternekessler.com
                                                 mjoffre@sternekessler.com
                                                 ndesai@sternekessler.com
                                                 jtuminar@sternekessler.com




                                                   10
                                                                                   PHDATA 6657238v1
